Citation Nr: 1440471	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-08 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 11, 2009 at West Marion Community Hospital (WMCH) of the Ocala Regional Medical Center.



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, and from March 1949 to September 1951.  The Veteran died in October 2009.  The appellant is the Veteran's son.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by WMCH on August 11, 2009 was denied.

In April 2014, the Board remanded this matter to the Gainesville VAMC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On August 11, 2009, the Veteran received emergency medical treatment at WMCH for constipation.

2.  An application for authorization was made to VA on August 12, 2009, within 72 hours after the hour of admission.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on August 11, 2009 at WMCH have been met.  38 U.S.C.A § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, mady by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In this case, the appellant has asserted that the Veteran had received emergency medical treatment for constipation at WMCH prior to the emergency medical treatment on appeal from August 11, 2009, and that VA had always paid for the medical expenses.  The record reflects that prior authorization from VA for various other medical treatments, including at Ocala Regional Medical Center, had been provided.  Significantly, a VA outpatient note from Geriatric Medicine, dated August 12, 2009, a day after admission to the emergency department at WMCH, indicated that a phone message was received from the appellant.  The appellant notified VA that he sent the Veteran to WMCH for constipation, but that the caregiver did not contact VA hospice prior to transfer to WMCH.  Regardless, this evidence reflects that, in the case of an emergency that existed at the time of admission (on August 11, 2009), the appellant, on behalf of the Veteran, called VA within 72 hours after the Veteran's admission to the emergency department of WMCH.  As such, this application, made on August 12, 2009, a day after the Veteran's admission for emergency medical treatment at WMCH, may be deemed a prior authorization.


Given the evidence and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran, through the appellant, received prior authorization from VA to receive private, emergency treatment from WMCH on August 11, 2009.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 11, 2009 at WMCH is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


